Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT ("Agreement") is made and entered into as of the 29h
day of September, 2009 by and between Signature Exploration and Production
Corp., a Delaware corporation (hereinafter called the "Company"), and Steven
Weldon (hereinafter called the "Executive").
 
Recitals
 
A.    The Board of Directors of the Company (the "Board") desires to assure the
Company of the Executive's continued employment in an executive capacity and to
compensate him therefore.
 
B.    The Board has determined that this Agreement will reinforce and encourage
the Executive's continued attention and dedication to the Company.
 
C.    The Executive is willing to make his services available to the Company on
the terms and conditions hereinafter set forth.
 
Agreement
 
NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties agree as follows:
 
1.           Employment.
 
1.1           Employment and Term. The Corporation hereby agrees to employ the
Executive as its Chief Financial Officer, in such capacity, agrees to provide
services to the Corporation for the period beginning on September 29, 2009 and
ending September 29, 2012 (the “TERMINATION DATE") (or such later date as may be
agreed to by the parties within 120 days prior to the Termination Date) (the
“EMPLOYMENT PERIOD").


1.2           Duties of Executive.  The Executive shall serve as the Chief
Financial Officer of the Company and shall have powers and authority superior to
any other officer or employee of the Company or of any subsidiary of the
Company. Subject to the preceding sentence, during the term of Employment, the
Executive shall diligently perform all services as may be reasonably assigned to
him by the Board, and shall exercise such power and authority as may from time
to time be delegated to him by the Board.  The Executive shall be required to
report solely to, and shall be subject solely to the supervision and direction
of the Board at duly called meetings thereof, and no other person or group shall
be given authority to supervise or direct Executive in the performance of his
duties.  In addition, the Executive shall regularly consult with the Chairman of
the Board with respect to the Company's business and affairs.  The Executive
shall devote his working time and attention as he deems appropriate to the
business and affairs of the Company (excluding any vacation and sick leave to
which the Executive is entitled), render such services to the best of his
ability, and use his reasonable best efforts to promote the interests of the
Company. It shall not be a violation of this Agreement for Mr. Weldon to engage
in other business activities including, but not limited to those activities
related to Steven W. Weldon, P.A. and other business ventures that Mr. Weldon
may become involved in during the term of this Agreement.  It shall not be a
violation of this Agreement for the Executive to (A) serve on corporate, civic
or charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions, and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
1.3           Place of Performance.  In connection with his employment by the
Company, the Executive shall be based at the Company's principal executive
offices except for travel reasonably necessary in connection with the Company's
business.
 
2.           Compensation.
 
2.1              Base Salary.  Commencing on the effective date of this
Agreement, the Executive shall receive a base salary at the annual rate of not
less than $30,000 (the "Base Salary") during the term of this Agreement, with
such Base Salary payable in installments consistent with the Company's normal
payroll schedule, subject to applicable withholding and other taxes. The
Executive shall be deemed to have earned an increase of his Base Salary to total
$100,000 if the Company’s monthly revenues  exceed $50,000 and an additional
$20,000 increase in his Base Salary shall be deemed earned if the Company’s
monthly revenues exceed $100,000.


 
2.2           Restricted Stock Grant.
 
(a)           As compensation for entering into this Agreement, the Company
hereby grants and issues to the Executive 3,600,000 shares of the common stock
of the Company that is currently traded on the Over The Counter Bulletin Board
under the symbol SXLP. The stock is restricted as defined by the Rules and
Regulations promulgated under the Securities Act of 1933, as amended.  The
shares are fully paid and non-assessable.
 
(b)           Lock-up and Contribution.  The shares issued pursuant to section
2.2(a) (the “Employment Shares”) shall be subject to the terms and conditions of
this section 2.2(b).  The Employment Shares shall be represented by 36
certificates (the “Certificates”) of 100,000 shares each.  All Certificates not
delivered to the Executive shall be held by the Company.  One Certificate
representing 100,000 shares shall be delivered to the Executive on the 30th of
each month beginning October 30, 2009.  In the event the Executive’s employment
pursuant to this agreement is terminated for any reason, the Employment Shares
represented by Certificates still held by the Company are hereby contributed by
the Executive back to the Company for cancellation.  This lock-up provision
shall not be applicable to any stock held by the Executive prior to entering
into this agreement.
 
(c)           Sale Limitations.  The shares issued pursuant to section 2.2(a)
(the “Employment Shares”) shall be subject to the terms and conditions of this
section 2.2(c).  These shares are subject to the volume limitations set forth
by  the Securities Act Rule 144 which states the shares must be held for six
months before they can be sold and sales are limited to one percent (1%) of
outstanding shares per 90 day period.  In addition, the Executive agrees not to
sell more than five (5%) of the daily volume of the stock.
 
3.           Expense Reimbursement and Other Benefits.
 
3.1           Expense Reimbursement.  During the term of Executive's employment
hereunder, the Company, upon the submission of reasonable supporting
documentation by the Executive, shall reimburse the Executive for all reasonable
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company, including expenses for travel and
entertainment.
 
3.2           Vacation.  During the Initial Term, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its subsidiaries as in effect at any
time hereafter with respect to other key executives of the Company and its
subsidiaries; provided, however, that in no event shall Executive be entitled to
fewer than four weeks paid vacation per year.
 
 
 

--------------------------------------------------------------------------------

 
4.           Termination.
 
4.1           Termination for Cause.  Notwithstanding anything contained to the
contrary in this Agreement, this Agreement may be terminated by the Company for
Cause.  As used in this Agreement, "Cause" shall only mean (i) an act or acts of
personal dishonesty taken by the Executive and intended to result in substantial
personal enrichment of the Executive at the expense of the Company, (ii) subject
to the following sentences, repeated violation by the Executive of the
Executive's material obligations under this Agreement which are demonstrably
willful and deliberate on the Executive’s part and which are not remedied in a
reasonable period of time after receipt of written notice from the Company, or
(iii) the conviction of the Executive for any criminal act which is a
felony.  Upon any determination by the Company's Board of Directors that Cause
exists under clause (ii) of the preceding sentence, the Company shall cause a
special meeting of the Board to be called and held at a time mutually convenient
to the Board and Executive, but in no event later than ten (10) business days
after Executive's receipt of the notice contemplated by clause (ii).  Executive
shall have the right to appear before such special meeting of the Board with
legal counsel of his choosing to refute any determination of Cause specified in
such notice, and any termination of Executive's employment by reason of such
Cause determination shall not be effective until Executive is afforded such
opportunity to appear.  Any termination for Cause pursuant to clause (i) or
(iii) of the first sentence of this Section 4.1 shall be made in writing to
Executive, which notice shall set forth in detail all acts or omissions upon
which the Company is relying for such termination.  Upon any termination
pursuant to this Section 4.1, the Executive shall be entitled to be paid his
Base Salary to the date of termination and the Company shall have no further
liability hereunder (other than for reimbursement for reasonable business
expenses incurred prior to the date of termination).
 
4.2           Disability.  Notwithstanding anything contained in this Agreement
to the contrary, the Company, by written notice to the Executive, shall at all
times have the right to terminate this Agreement, and the Executive's employment
hereunder, if the Executive shall, as the result of mental or physical
incapacity, illness or disability, fail to perform his duties and
responsibilities provided for herein for a period of more than sixty (60)
consecutive days in any 12-month period.  Upon any termination pursuant to this
Section 4.2, the Executive shall be entitled to be paid his Base Salary to the
date of termination and the Company shall have no further liability hereunder
(other than for reimbursement for reasonable business expenses incurred prior to
the date of termination).
 
4.3           Death.  In the event of the death of the Executive during the term
of his employment hereunder, the Company shall pay to the estate of the deceased
Executive an amount equal to the sum of (x) any unpaid amounts of his Base
Salary to the date of his death, plus (y) six months of Base Salary, and the
Company shall have no further liability hereunder (other than for reimbursement
for reasonable business expenses incurred prior to the date of the Executive's
death).
 
4.4                      Termination Without Cause.  At any time the Company
shall have the right to terminate Executive's employment hereunder by written
notice to Executive; provided, however, that the Company shall (i) pay to
Executive any unpaid Base Salary accrued through the effective date of
termination specified in such notice, and (ii) pay to the Executive in a lump
sum, in cash within 30 days after the date of employment termination, an amount
equal to the product of (x) the sum of the Executive’s then Base Salary plus the
amount of the highest annual bonus or other incentive compensation payment
theretofore made by the Company to the Executive, multiplied times (y) one.  The
Company shall be deemed to have terminated the Executive's employment pursuant
to this Section 4.4 if such employment is terminated (i) by the Company without
Cause, or (ii) by the Executive voluntarily for "Good Reason."  For purposes of
this Agreement, "Good Reason" means
 
 
 

--------------------------------------------------------------------------------

 
(a)           the assignment to the Executive of any duties inconsistent in any
respect with the Executive's position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 1.2 of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated,  insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
 
(b)           any failure by the Company to comply with any of the provisions of
Section 2, Section 3, Section 7 or Section 17 of this Agreement,  other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive;
 
(c)           any purported termination by the Company of the Executive's
employment otherwise than as expressly permitted by this Agreement;
 
(d)           any failure by the Company to comply with and satisfy Section
10(c) of this Agreement; or
 
(e)           any termination by the Executive for any reason during the
three-month period following the effective date of any "Change in Control".
 
For purposes of this Section 4.4, any good faith determination of "Good Reason"
made by the Executive shall be conclusive.
 
5.           Change in Control.  For purposes of this Agreement, a “Change in
Control” shall mean:
 
(a)           The acquisition (other than by or from the Company), at any time
after the date hereof, by any person, entity or "group", within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
"Exchange Act"), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50%or more of either the then outstanding
shares of common stock or the combined voting power of the Company's then
outstanding voting securities entitled to vote generally in the election of
directors; or
 
(b)           All or any of the individuals who, as of the date hereof,
constitute the Board (as of the date hereof the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board, provided that any person
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or  threatened election contest relating to the
election of the directors of the Company, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act) shall be, for purposes of
this Agreement, considered as though such person were a member of the Incumbent
Board; or
 
(c)           Approval by the stockholders of the Company of (A) a
reorganization, merger or consolidation with respect to which persons who were
the shareholders of the Company immediately prior to such reorganization, merger
or consolidation do not, immediately thereafter, own more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the reorganized, merged or consolidated company's then outstanding voting
securities, (B) a liquidation or dissolution of the Company, or (C) the sale of
all or substantially all of the assets of the Company, unless the approved
reorganization, merger, consolidation, liquidation, dissolution or sale is
subsequently abandoned.
 
 
 

--------------------------------------------------------------------------------

 
(d)           The approval by the Board of the sale, distribution and/or other
transfer or action (and/or series of sales, distributions and/or other transfers
or actions from time to time or over a period of time), that results in the
Company's ownership of less than 50% of the Company's current assets.
 
6.           Restrictive Covenants.
 
6.1           Nondisclosure.  During his employment and for twelve (12) months
thereafter, Executive shall not divulge, communicate, use to the detriment of
the Company or for the benefit of any other person or persons, or misuse in any
way, any Confidential Information (as hereinafter defined) pertaining to the
business of the Company.  Any Confidential Information or data now or hereafter
acquired by the Executive with respect to the business of the Company shall be
deemed a valuable, special and unique asset of the Company that is received by
the Executive in confidence and as a fiduciary, and Executive shall remain a
fiduciary to the Company with respect to all of such information.  For purposes
of this Agreement, "Confidential Information" means all material information
about the Company's business disclosed to the Executive or known by the
Executive as a consequence of or through his employment by the Company
(including information conceived, originated, discovered or developed by the
Executive) after the date hereof, and not generally known.
 
6.2           Nonsolicitation of Employees.  While employed by the Company and
for a period of six (6) months thereafter, Executive shall not directly or
indirectly, for himself or for any other person, firm, corporation, partnership,
association or other entity, attempt to employ or enter into any contractual
arrangement with any employee or former employee of the Company, unless such
employee or former employee has not been employed by the Company for a period in
excess of six months.
 
6.3           Injunction.  It is recognized and hereby acknowledged by the
parties hereto that a breach by the Executive of any of the covenants contained
in Section 6.1, 6.2 or 6.3 of this Agreement will cause irreparable harm and
damage to the Company, the monetary amount of which may be virtually impossible
to ascertain.  As a result, the Executive recognizes and hereby acknowledges
that the Company shall be entitled to an injunction from any court of competent
jurisdiction enjoining and restraining any violation of any or all of the
covenants contained in this Section 6 by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Company may possess.
 
7.           Other Matters.
 
Election of Executive as Director.  Contemporaneously herewith, the Board is
appointing Executive to fill the position of  Chairman of  the Board.  For so
long as the Executive continues to serve as the Company’s Chief Financial
Officer, the Company shall cause the nomination of the Executive as Chairman of
the Board of the Company at each stockholder meeting at which election of
directors is considered and otherwise use its best  efforts to cause the
election of the Executive as Chairman of the Board of the Company.
 
8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Florida.
 
9.           Notices:  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered by hand or when deposited in the United States mail, by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company:
Signature Exploration and Production Corp.
201 St. Charles Avenue, Suite 2500
New Orleans, LA 70170
   
If to the Executive:
Steven Weldon
6225 River Fruit Court
Windermere, Florida 34786
   
with a copy to:
Gary Henrie, Attorney at Law
3518 N. 1450 W.
Pleasant Grove, Utah  84062



or to such other addresses as either party hereto may from time to time give
notice of to the other in the aforesaid manner.
 
10.           Successors.
 
(a)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution.  This Agreement
shall inure to the benefit of and be enforceable by the Executive's legal
representatives.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
(c)           The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law or otherwise.
 
11.           Severability.  The invalidity of any one or more of the words,
phrases, sentences, clauses or sections contained in this Agreement shall not
affect the enforceability of the remaining portions of this Agreement or any
part thereof, all of which are inserted conditionally on their being valid in
law, and, in the event that any one or more of the words, phrases, sentences,
clauses or sections contained in this Agreement shall be declared invalid, this
Agreement shall be construed as if such invalid word or words, phrase or
phrases, sentence or sentences, clause or clauses, or section or sections had
not been inserted.  If such invalidity is caused by length of time or size of
area, or both, the otherwise invalid provision will be considered to be reduced
to a period or area which would cure such invalidity.
 
12.           Waivers.  The waiver by either party hereto of a breach or
violation of any term or provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or violation.
 
13.           Damages.  Nothing contained herein shall be construed to prevent
the Company or the Executive from seeking and recovering from the other damages
sustained by either or both of them as a result of its or his breach of any term
or provision of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
14.           No Third Party Beneficiary.  Nothing expressed or implied in this
Agreement is intended, or shall be construed, to confer upon or give any person
(other than the parties hereto and, in the case of Executive, his heirs,
personal representative(s) and/or legal representative) any rights or remedies
under or by reason of this Agreement.
 
15.           Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement.  The Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest (regardless
of the outcome thereof) by the Company or others of the validity or
enforceability of, or liability under, any provision of this Agreement or any
guarantee of performance thereof (including as a result of any contest by the
Executive about the amount of any payment pursuant to Section 16 of this
Agreement), plus in each case interest at the applicable Federal rate provided
for in Section 7872(f)(2) of the Code.
 
16.           Certain Reduction of Payments by the Company.
 
(a)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (a
"Payment"), would be nondeductible by the Company for Federal income tax
purposes because of Section 280G of the Code, then the aggregate present value
of amounts payable or distributable to or for the benefit of the Executive
pursuant to this Agreement (such payments or  distributions pursuant to this
Agreement are hereinafter referred to as "Agreement Payments") shall be reduced
to the Reduced Amount.  The "Reduced Amount" shall be an amount expressed in
present value which maximizes the aggregate present value of Agreement Payments
without causing any Payment to be nondeductible by the Company because of
Section 280G of the Code.  Anything to the contrary notwithstanding, if the
Reduced Amount is zero and it is determined further that any Payment which is
not an Agreement Payment would nevertheless be nondeductible by the Company for
Federal income tax purposes because of Section 280G of the Code, then the
aggregate present value of Payments which are not Agreement Payments shall also
be reduced (but not below zero) to an amount expressed in present value which
maximizes the aggregate present value of Payments without causing any Payment to
be nondeductible by the Company because of Section 280G of the Code.  For
purposes of this Section 16, present value shall be determined in accordance
with Section 280G(d)(4) of the Code.  Any amount which is not paid in the
taxable year in which it was originally scheduled to be paid as a result of the
postponement thereof pursuant hereto shall be payable in the next succeeding
taxable year in which such payment will not result in the disallowance of a
deduction pursuant to either Section 162(m) or 280G of the Code; provided,
however, that all postponed payments shall be placed in a Rabbi trust or similar
vehicle for the benefit of the Executive in such a way that the amounts so
transferred are not taxable to such person or deductible by the Company until
payment from such vehicle to the Executive is made.  In the event a payment has
been made to the Executive, but then disallowed as a deduction by the Internal
Revenue Service and return of the payment is required into the trust, said
payment to the Executive shall be treated as a loan and said payment to the
trust shall be treated as repayment of said loan.  The Company shall not pledge,
hypothecate or otherwise encumber any amounts held in the trust or other similar
vehicle for the benefit of the Executive hereunder.
 
 
 

--------------------------------------------------------------------------------

 
(b)           All determinations required to be made under this Section 16 shall
be made by the Orlando, Florida office of Mark Bailey and Company, LLC or, at
the Executive's option, any other nationally or regionally recognized firm of
independent public accountants selected by the Executive and approved by the
Company, which approval shall not be unreasonably withheld or delayed (the
"Accounting Firm"), which shall provide (i) detailed supporting calculations
both to the Company and the Executive within twenty (20) business days of the
termination of Executive’s employment or such earlier time as is requested by
the Company, and (ii) an opinion to the Executive that he has substantial
authority not to report any excise tax on his Federal income tax return with
respect to any Payments.  Any such determination by the Accounting Firm shall be
binding upon the Company and the Executive.  The Executive shall determine which
and how much of the Payments shall be eliminated or reduced consistent with the
requirements of this Section 16, provided that, if the Executive does not make
such determination within ten business days of the receipt of the calculations
made by the Accounting Firm, the Company shall elect which and how much of the
Payments shall be eliminated or reduced consistent with the requirements of this
Section 16 and shall notify the Executive promptly of such election.  Within
five business days thereafter, the Company shall pay to or distribute to or for
the benefit of the Executive such amounts as are then due to the Executive under
this Agreement.  All fees and expenses of the Accounting Firm incurred in
connection with the determinations contemplated by this Section 16 shall be
borne by the Company.
 
(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Payments will have been made by the Company which
should not have been made ("Overpayment") or that additional Payments which will
not have been made by the Company could have been made ("Underpayment"), in each
case, consistent with the calculations required to be made hereunder.  In the
event that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against the Executive which the Accounting Firm
believes has a high probability of success, determines that an Overpayment has
been made, any such Overpayment paid or distributed by the Company to or for the
benefit of the Executive shall be treated for all purposes as a loan ab initio
to the Executive which the Executive shall repay to the Company together with
interest at the applicable federal rate provided for in Section 7872(f)(2) of
the Code; provided, however, that no such loan shall be deemed to have been made
and no amount shall be payable by the Employee to the Company if and to the
extent such deemed loan and payment would not either reduce the amount on which
the Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes.  In the event that the Accounting Firm, based
upon controlling precedent or other substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid by the
Company to or for the benefit of the Executive together with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code.
 
17.           Conflicts With Certain Existing Arrangements.  The Company agrees
that (x) it shall not hereafter acquire a “Conflicting Organization” or
otherwise expand its present business activities such that Executive could
reasonably be expected to be deemed in breach or violation of such
non-competition covenants, and (y) it shall indemnify and hold harmless the
Executive from any and all damages that Executive may hereafter suffer or incur
by reason of any such Company acquisition or expansion of business after the
date hereof.
 
18.           Indemnification.  The Company agrees to promptly execute and
deliver to Executive an Indemnification Agreement in substantially the same form
as described to the Executive by Gary Henrie, Attorney at Law within 15 days of
the date of execution of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
 

     
COMPANY:
     
Signature Exploration and Production Corp.
         
By: /s/ Scott Allen                                           
         
EXECUTIVE:
         
/s/ Steven Weldon                                          



 
 
 

--------------------------------------------------------------------------------

 
 

